Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on January 27, 2021, with respect to the rejection of claims 23-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). The Examiner acknowledges the addition of claim 45. Claims 23-45 are now pending in the application. 
IDS
The information disclosure statement (IDS) submitted on November 12, 2020 is being considered by the Examiner. 
Allowance
Claims 23-45 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claim 23: the instant claim is allowed because the closest prior art Khachikyan et al. (IEEE Publication, ‘Modification of the Ionosphere by Precursors of Strong Earthquakes’, hereon Khachikyan) discloses the process of modification of parameters of the ionosphere plasma in the region mapped by the geomagnetic filed lines to the epicenter several days or hours before the commencement of the earthquake (see Khachikyan, page 12, abstract). However, Khachikyan, fails to anticipate or render obvious “estimating a change amount to be calculated next based on a plurality of the change amounts calculated over a first predetermined time for each observation station and calculating a difference between the estimated change amount 
In reference to claims 39, 41, 42, 43, and 44: the instant claims are directed to an apparatus, method and non-transitory computer readable medium respectively and include similar allowable subject matter as claim 23 of the instant application. 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857